Citation Nr: 0105144	
Decision Date: 02/20/01    Archive Date: 02/26/01	

DOCKET NO.  94-20 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a compensable disability evaluation for 
service-connected low back strain.


REPRESENTATION

Appellant represented by:	Fred J. Fleming, Attorney


WITNESS AT HEARING ON APPEAL

The appellant





ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran had active service from January 1972 to December 
1973.  By rating action dated in January 1991 the Department 
of Veterans Affairs (VA) denied entitlement to service 
connection for a respiratory disability on the basis that no 
new and material evidence had been submitted.  The regional 
office also denied entitlement to a compensable evaluation 
for the veteran's service-connected low back strain and 
denied entitlement to service connection for any other 
disability of the back.  The veteran appealed from those 
decisions.  The case was initially before the Board of 
Veterans' Appeals (Board) in July 1996 when the case was 
remanded for further development.  The case was again before 
the Board in May 1999 when the Board held that new and 
material evidence had been presented to reopen a claim of 
entitlement to service connection for a respiratory 
disability but denied entitlement to service connection for 
such a condition.  The Board also denied entitlement to 
service connection for a back disability diagnosed as 
degenerative changes of the lumbosacral spine, status post 
laminectomy and diskectomy and including arachnoiditis and 
denied entitlement to a compensable disability evaluation for 
the veteran's service-connected low back strain.

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims.  In a joint 
motion dated in June 2000, the Secretary of Veterans Affairs 
and the veteran's representative indicated that the veteran 
had withdrawn his appeal of the claims of entitlement to 
service connection for a respiratory disorder and a back 
disability diagnosed as degenerative changes of the 
lumbosacral spine, status post laminectomy and diskectomy and 
including arachnoiditis and indicated that those issues were 
therefore not before the Court for review.  It was asked that 
the Court enter an order vacating that part of the May 1999 
Board decision that denied the claim of entitlement to a 
compensable disability rating for the service-connected low 
back strain and remand the case to the Board for further 
action with regard to that issue.  In an order dated in July 
2000 the Court granted the motion and vacated that part of 
the Board's decision that denied a compensable rating for the 
service-connected low back strain and remanded that matter 
for further consideration.  The case is currently before the 
Board to consider the Court's order and take appropriate 
action.


REMAND

In the joint motion, it was maintained that the December 1996 
and May 1998 VA examinations were inadequate for rating 
purposes as to the evaluation of the service-connected low 
back strain.  It was stated it appeared that both 
examinations focused on the secondary service-connected claim 
and information about the current symptomatology of the 
service-connected low back strain was not provided.  It was 
stated that, specifically, the examinations provided somewhat 
limited range of motion studies and failed to provide 
information as to whether there was an increase in disability 
due to functional loss, fatigability or weakness of the low 
back strain due to pain as required under 38 C.F.R. §§ 4.40 
and 4.45 and the case of DeLuca v. Brown, 8 Vet. App. 202 
(1995).  It was also maintained that the issue of the effect 
of pain, weakness, fatigability, etc., had not been addressed 
in the December 1996 or May 1998 examinations or properly 
discussed in the May 1999 Board decision.

It was recommended that the matter be returned to the 
regional office to afford the veteran a proper VA orthopedic 
examination where a review of the medical history was 
performed and all other necessary clinical tests were 
conducted to adequately evaluate the veteran's low back 
disability.

In view of the aforementioned matters, the case is REMANDED 
to the regional office for the following action:

1.  The veteran should be afforded a 
special orthopedic examination in order 
to determine the current nature and 
severity of his service-connected low 
back strain.  All indicated tests and 
studies should be conducted.  To the 
extent possible, the examiner should 
differentiate between those symptoms 
arising from the veteran's other back 
disabilities, including degenerative 
changes of the lumbosacral spine, 
arachnoiditis, and status post 
laminectomy and diskectomy and the 
service-connected low back strain.  The 
examiner should identify the limitation 
of activity imposed by the low back 
strain, viewed in relation to the medical 
history, considered from the point of 
view of the veteran working or seeking 
work, with a full description of the 
effects of that disability upon his 
ordinary activity.  An opinion should be 
provided by the examiner regarding 
whether pain associated with the service-
connected low back strain significantly 
limits functional ability during flare 
ups or with extended use.  Voyles v. 
Brown, 5 Vet. App. 451, 453 (1993).  It 
should be noted whether the clinical 
evidence is consistent with the severity 
of the pain and other symptoms reported 
by the veteran.  The examiner should also 
indicate whether the low back strain has 
resulted in weakened movement, excess 
fatigability or incoordination.  Lathan 
v. Brown, 7 Vet. App. 359 (1995) and the 
DeLuca case.  The claims file should be 
made available to the examiner before the 
examination for proper review of the 
medical history.  The examination report 
is to reflect whether such a review of 
the claims file was made.

2.  The veteran's claim should then be 
reviewed by the regional office.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be sent a supplemental statement of the 
case and be afforded the appropriate time 
in which to respond.

When the above action has been completed the case should be 
returned to the Board for further appellate consideration.  
No action is required of the veteran until he receives 
further notice.  The Board intimates no opinion, either legal 
or factual, as to the disposition warranted in this case 
pending completion of the requested action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).


		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




